Citation Nr: 1818595	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-21 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS). 

2.  Service connection for sleep apnea, to include as secondary to claimed psychiatric disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to October 1972, March 2005 to June 2006, and January 2008 to February 2009.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2011 and April 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the claim of service connection for an acquired psychiatric disorder was previously developed as separate claims of service connection for PTSD and for depressive disorder, NOS.  The record also reflects other psychiatric diagnoses, including anxiety disorder.  Therefore, the Board has combined the separate issues and characterized the combined issue to include entitlement to service connection for all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that claims for service connection for psychiatric disorders, to include PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

Unfortunately, the Board finds that further development is necessary prior to appellate review of these claims.  

Service connection for an acquired psychiatric disorder

The Veteran filed his claim for PTSD and depression in November 2009.  He was provided with a VA PTSD examination in January 2010.  The Veteran was also provided with a VA mental disabilities examination in July 2013, used to adjudicate the Veteran's competency, which is not at issue herein.  While the Veteran has been provided with two VA examinations evaluating his claimed psychiatric disabilities, the Board finds that neither examination is adequate to decide the current claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding PTSD, the record reflects the Veteran engaged in combat with the enemy during a time of active service.  Military personnel records indicate that he is in receipt of the Combat Infantryman Badge and he has submitted lay evidence of an incident in Iraq where he was the driver of the final Humvee in a convoy and an improvised explosive device detonated, causing trauma to the Veteran's forehead.  However, the January 2010 VA examiner opined that the Veteran's service experience was insufficient to meet the stressor criterion, and therefore he did not have PTSD under DSM-IV criteria.  In addition, the Veteran's representative submitted argument in January 2018, where he alleges that since the Veteran's examination was conducted prior to the change to 38 C.F.R. § 3.304 regarding stressors involving the fear of hostile military or terrorist activity, and the VA examiner disregarded the Veteran's stressor allegations as insufficient, his lay statements would be considered sufficient under the current 38 C.F.R. § 3.304(f).  

Similarly, regarding an acquired psychiatric disorder other than PTSD, VA medical evidence indicates that the Veteran was treated for a mental disability, to include suicidal ideations, beginning in July 2009.  The Veteran has diagnoses of major depressive disorder, anxiety disorder, and depression throughout the appeal period.  In his January 2018 brief, the Veteran's representative submitted argument that pursuant to McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the Veteran should be provided with a VA examination.  Further, the Veteran's representative argued that pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), when the Veteran has submitted a claim for PTSD it should be taken as a claim for any potential mental health condition also.  Based on these arguments, the Board finds that neither the January 2010 nor July 2013 VA examinations are adequate for evaluating whether any psychiatric disorder is related to the Veteran's service; therefore, a new examination is warranted.  Barr, 21 Vet. App. 303.  

The Board also notes that the January 2010 and July 2013 examinations were completed using DSM-IV.  DSM-5 criteria are applicable to appeals certified to the Board after August 4, 2014.  53 Fed. Reg. 14,308 (Mar. 19, 2015).  Here, the case was certified to the Board in March 2017.  Therefore, the Board finds that the DSM-5 is applicable.  Since prior psychiatric diagnoses were provided using DSM-IV criteria, DSM-5 criteria should be used in diagnosing any acquired psychiatric disorder.  

As such, on remand the Veteran should be provided with a VA psychiatric examination.

Service connection for sleep apnea 

The Veteran also asserts that he has sleep apnea related to his service; however, he has never been provided with a VA examination to determine the nature and etiology of sleep apnea.  Under McLendon, VA must provide a VA examination if there is competent evidence of a current disability, evidence of an in-service event, and an indication that the current disability may be associated with the Veteran's service.  20 Vet. App. at 81.  Here, there is a current disability; sleep apnea was diagnosed in February 2011, with sleep disturbances diagnosed in March 2009.  VA treatment records throughout his psychiatric treatment reflect sleep disturbances or sleep apnea noted as part of Axis III of the diagnostic impression of his psychiatric conditions.  

In his January 2018 brief, the Veteran's representative alleged that while the Veteran was in Iraq he was exposed to burn pits, which are known to cause respiratory disabilities, to include sleep apnea.  The Veteran's military personnel records reflect that he served in Iraq from May 2005 to May 2006 as an infantryman.  The Board finds that the elements of McLendon are met and the Veteran should be provided a VA examination to determine the nature and etiology of his sleep apnea.  20 Vet. App. at 81.  The Veteran's representative also alleged that the Veteran's sleep apnea could be secondary to his claimed psychiatric disabilities.  Therefore, on VA examination, questions regarding secondary service connection should be addressed if findings from the psychiatric examination indicate any psychiatric diagnosis is related to the Veteran's service.  

As the most recent VA treatment records that have been associated with the claims file are from December 2015, updated treatment records shall be obtained upon remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from December 2015 to the present.

2.  After completing the development requested in item 1, schedule the Veteran for a VA examination to evaluate his claim for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.  The claims file must be made available to the clinician for review in conjunction with the examination.  All indicated tests and studies should be accomplished and the findings reported in detail.  The clinician should provide opinions as to the following: 

(a) Identify all acquired psychiatric disorder(s) that have been present during the pendency of the claims, to include major depressive disorder, depressive disorder, and anxiety disorder.  

(b) If PTSD is diagnosed, then opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is related or attributable to any incident of the Veteran's military service, including to his engagement in combat with the enemy or fear of hostile military or terrorist activity.  In providing this opinion, the examiner should also consider the competent lay statements by the Veteran of trauma from an improvised explosive device exploding near his Humvee.  

(c) For any diagnosed acquired psychiatric disorder other than PTSD, including any depressive disorder and anxiety disorder, opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that such disorder had its onset during periods of active service or is otherwise related to his service, to include the circumstances of his service in Iraq and Cuba.  In providing this opinion, the examiner should also consider the competent lay statements by the Veteran of trauma from an improvised explosive device exploding near his Humvee.  

The clinician must provide a complete rationale for any opinion expressed.  If the clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA examination to evaluate his claim for service connection for sleep apnea.  The claims file must be made available to the clinician for review in conjunction with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The clinician must provide an opinion as to the following questions: 

(a) Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea is related to the Veteran's service, to include exposure to burn pits in Iraq?   
(b) If the answer to (a) is that it is less likely than not, and the Veteran has been provided a positive nexus for any claimed psychiatric disability, then is it at least as likely as not (50 percent or better probability) that the Veteran's sleep apnea is caused or aggravated by (where aggravation is any increase in severity beyond the natural progress of the disability) any psychiatric disability?  

A complete rationale for all opinions must be provided.  If the clinician cannot provide a requested opinion without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.  The clinician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the clinician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  After undertaking any other development deemed appropriate, readjudicate the claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




